Title: Enclosure: Gouverneur Morris to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 12 April 1793
From: Morris, Gouverneur
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas


Paris 12. April 1793.
Gentlemen
I expect that this Letter will be delivered to you by Major General Laumoy who will produce to you some others which I have formerly written so as to certify to you that there is no mistake as to the Person. My last to him was of the sixteenth of February mentioning the Necessity of an Application in America for the Object a part of which it is my Intention to effectuate by this Letter. Be pleased therefore Gentlemen to pay to General Laumoy the Sum of five thousand nine hundred and ninety seven florins banco and pass the same to account of the Sum plac’d at my Disposition by Mr. Short. Take triplicate Receipts and forward two of them to me.
